Citation Nr: 0525628	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  00-21 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss, to include restoration of a 10 
percent disability rating.  

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD). 

3.  Entitlement to an effective date prior to February 11, 
1999, for the grant of service connection for PTSD.  


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.    

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 RO decision, which granted 
service connection and a 30 percent rating for PTSD, 
effective February 11, 1999, and which denied an increased 
rating for bilateral hearing loss.  The veteran appealed the 
30 percent rating assignment for PTSD, the effective date of 
the grant of service connection for PTSD, and the denial of 
an increased rating for bilateral hearing loss.  

Then, in a June 2003 decision, the RO assigned a 10 percent 
rating for bilateral hearing loss, effective March 9, 2001.  
The veteran continued his appeal for a higher rating.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Subsequently, in a 
November 2004 decision, the RO reduced the 10 percent rating 
to 0 percent for bilateral hearing loss, effective July 28, 
2004.  The veteran continued his appeal for a higher rating, 
to include restoration of the 10 percent rating.  

The Board also notes that in a July 2005 statement, the 
veteran's representative has raised the issue of an increased 
rating for tinnitus, to specifically include separate ratings 
for each ear.  This issue has not been adjudicated by the RO, 
and it is referred to it for further appropriate 
consideration.
 

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The 10 percent rating for the veteran's service-connected 
bilateral hearing loss had been in effect for less than five 
years at the time the RO retroactively reduced the rating to 
0 percent in a November 2004 decision.  

3.  Compliance with the procedures for reducing the veteran's 
rating for bilateral hearing loss, to include providing 
proper notification of the proposal to reduce the disability 
rating and giving the veteran the opportunity to submit 
evidence, was not required where the lower evaluation of 0 
percent would not result in a reduction of compensation 
payments being made at that time.  

4.  At the time of the reduction in the assigned disability 
rating for bilateral hearing loss in November 2004, there was 
objective evidence demonstrating improvement in the severity 
of the veteran's bilateral hearing loss, which is currently 
manifested by no more than auditory acuity level II in the 
right ear and auditory acuity level IV in the left ear.  

5.  Since the effective date of service connection, the 
veteran's PTSD is shown to be productive of a disability 
picture that more nearly approximates that of occupational 
and social impairment with deficiencies in most areas, and 
inability to establish and maintain effective relationships; 
his disability picture is without evidence of total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self and others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss (for names 
of close relatives, own occupation, or own name).    

6.  The veteran's initial claim of entitlement to service 
connection for PTSD was received by the RO on February 11, 
1999, and the RO thereafter granted service connection 
effective from that date. 




CONCLUSIONS OF LAW

1.  The reduction of the rating for the veteran's bilateral 
hearing loss from 10 percent to 0 percent was proper, and the 
requirements for restoration have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.104, 
Diagnostic Code 6100 (2004).

2.  The criteria for the assignment of a compensable rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86, Diagnostic 
Code 6100 (2004).

3.  The criteria for the assignment of a 70 percent schedular 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2004).  

4.  The criteria for an effective date prior to February 11, 
1999, for the grant of service connection for PTSD, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the RO decision in October 1999, which was prior to 
the enactment of the VCAA.  At any rate, as explained herein 
below, the VCAA notice complied with the requirements of the 
VCAA as interpreted by the Court in Pelegrini II.  The Board 
finds that the timing of the VCAA notice is not prejudicial 
to the veteran because it was sent prior to the transfer of 
the case to the Board for appellate consideration in January 
2005, and the veteran was offered ample opportunity to 
present evidence or argument in support of his appeal.  
Accordingly, the Board will proceed to adjudicate these 
claims.  

In the VCAA notice sent to the veteran in November 2003, the 
RO advised the veteran of what was required to prevail on his 
claims of a higher rating and an earlier effective date for 
the grant of service connection for PTSD, what specifically 
VA had done and would do to assist in those claims, and what 
information and evidence the veteran was expected to furnish.  
The RO specifically informed the veteran that VA would assist 
him in obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO also requested the veteran to obtain all 
relevant evidence and submit it himself and to inform it of 
any evidence or information that he wanted the RO to obtain 
for him.    

Further, the veteran was provided with a copy of the rating 
decision dated in October 1999 setting forth the general 
requirements of applicable law pertaining to claims for a 
higher rating for bilateral hearing loss and PTSD, and was 
advised as to the nature of the evidence necessary to 
substantiate his claims.  In the rating decision, the RO also 
informed the veteran of the reasons for its determinations 
and the evidence it had considered in its considerations, to 
include the reason for assigning February 11, 1999 as the 
effective date for the grant of service connection for PTSD.  
The general advisements were reiterated in the statement of 
the case issued in February 2000 and the supplemental 
statements of the case issued in June 2003, January 2004, and 
November 2004.  The supplemental statements of the case 
issued in June 2003 and November 2004 also contained the 
regulations promulgated in light of the VCAA and the United 
States Code cites relevant to the VCAA.  The statement of the 
case and supplemental statements of the case also provided 
the veteran opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  As 
such, through these documents, the RO informed the veteran of 
the information and evidence needed to substantiate his 
claims.  See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notice, rating decision, statement 
of the case, and supplemental statements of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
claims for a higher rating for bilateral hearing loss and 
PTSD and for an earlier effective date for the grant of 
service connection for PTSD, and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing, but he 
declined.  The RO has obtained the veteran's VA medical 
treatment records.  The veteran has not identified any 
private treatment records for the RO to obtain on his behalf.  
Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded VA audiological examinations in July 
1999, March 2001, and July 2004, specifically to evaluate the 
current nature and severity of the veteran's bilateral 
hearing loss at issue.  He was afforded VA psychiatric 
examinations in July 1999 (in connection with his claim for 
service connection for PTSD), March 2001, and August 2004, 
specifically to evaluate the current nature and severity of 
PTSD.  As for the earlier effective date issue, the 
adjudication of which is largely based on the historical 
record, additional medical inquiry is not only unnecessary 
but pointless; it is difficult to identify what additional 
assistance VA could lend to the veteran to substantiate such 
claim.  Accordingly, the Board finds that there is no 
prejudice to the veteran in proceeding to adjudicate the 
claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim for an Increased Rating for 
Bilateral Hearing Loss

With regard to bilateral hearing loss, the veteran contends 
that an increased rating is in order.  Inextricably 
intertwined with such issue is that of restoration of a 10 
percent disability rating.  The factual background in this 
case is as follows.  In February 1999, the veteran filed a 
claim for an increased (compensable) rating for bilateral 
hearing loss.  Based in part on a VA audiological examination 
in July 1999, the RO denied the veteran's claim in an October 
1999 rating decision.  The veteran expressed his disagreement 
with this decision, thus initiating and subsequently 
perfecting an appeal to the Board.  During the pendency of 
the appeal, he underwent another VA audiological examination 
in March 2001.  On the basis of that examination, the RO in a 
June 2003 decision (as reflected in a supplemental statement 
of the case) assigned a 10 percent rating for bilateral 
hearing loss, effective March 9, 2001 (the date of the 
examination).  Thereafter, the veteran underwent yet another 
VA audiological examination in July 2004.  On the basis of 
that examination, the RO in a November 2004 decision (as 
reflected in a supplemental statement of the case) reduced 
the veteran's rating for bilateral hearing loss from 10 
percent to 0 percent, effective July 28, 2004 (the date of 
the examination).  The veteran continued his appeal for an 
increased rating, to include the restoration of the 10 
percent rating.  

The Board first addresses the propriety of the reduction of 
the rating, from 10 percent to 0 percent, for bilateral 
hearing loss.  After consideration of the evidence, the Board 
finds that the reduction of the rating for the veteran's 
bilateral hearing loss, from 10 percent to 0 percent was 
proper, and that the requirements for restoration have not 
been satisfied.  

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, the RO must issue a proposed 
rating reduction setting forth all material facts and 
reasons, provide the veteran with at least 60 days to submit 
evidence to show that reduction was not warranted and that 
compensation should be continued at the present level, and 
issue a final rating decision after expiration of the 60-day 
time period.  38 C.F.R. § 3.105(e).  

The Board also notes that the supplemental statement of the 
case mailed to the veteran in November 2004 did not cite or 
otherwise address the applicable provisions of 38 C.F.R. § 
3.344.  The provisions of 38 C.F.R. § 3.344(a) and (b) are 
not applicable in this case, as the veteran's service-
connected bilateral hearing loss disability rating has not 
been in effect for five years or more.  However, 38 C.F.R. § 
3.344(c) is applicable and provides that reexaminations 
showing improvement will warrant a reduction in a disability 
rating.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86.  
Under 38 C.F.R. § 4.86, for exceptional patterns of hearing 
impairment, when puretone threshold at 1,000, 2,000, 3,000, 
and 4,000 Hertz is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R.§ 4.85(a).

In this case, the veteran underwent a VA examination in July 
2004, for the purpose of evaluating the severity of his 
bilateral hearing loss.  At that point, his rating for 
bilateral hearing loss was 10 percent, under 38 C.F.R. § 
4.85, Diagnostic Code 6100.  The 10 percent rating was 
assigned based on an audiometric evaluation in March 2001, 
which revealed the following pure tone thresholds, in 
decibels, at 1,000, 2,000, 3,000, and 4,000 Hertz:  15, 15, 
40, and 50, for an average of 30 in the right ear; and 25, 
20, 85, and 80, for an average of 53 in the left ear.  Speech 
recognition (per Maryland CNC) was 88 percent in the right 
ear and 72 percent in the left ear.  The March 2001 VA 
audiometric findings reflect level II auditory acuity in the 
right ear and level V auditory acuity in the left ear.  See 
38 C.F.R. § 4.85, Tables VI, VIA.  The numeric designations 
in combination corresponded to a 10 percent rating.  See 38 
C.F.R. § 4.85, Table VII, Code 6100.  

However, an audiometric evaluation in July 2004 revealed the 
following pure tone thresholds, in decibels, at 1,000, 2,000, 
3,000, and 4,000 Hertz:  15, 20, 50, and 60, for an average 
of 36 in the right ear; and 20, 35, 90, and 95, for an 
average of 60 in the left ear.  Speech recognition (per 
Maryland CNC) was 84 percent in the right ear and 80 percent 
in the left ear.  The VA audiometric findings reflect level 
II auditory acuity in the right ear and level IV auditory 
acuity in the left ear.  See 38 C.F.R. § 4.85, Tables VI, 
VIA.  The numeric designations in combination correspond to a 
0 percent, or noncompensable, rating.  See 38 C.F.R. § 4.85, 
Table VII, Code 6100.  On this basis, the RO in a November 
2004 decision correctly reduced the veteran's disability 
rating, from 10 percent to 0 percent, effective July 28, 
2004.  These findings demonstrate improvement in the severity 
of the veteran's bilateral hearing loss, and there are no 
other objective findings of record to show that the hearing 
loss condition is currently worse than that shown by the July 
2004 evaluation.  

The Board also finds that compliance with the procedures set 
forth in 38 C.F.R. § 3.105(e) for reducing the veteran's 
rating for bilateral hearing loss was not required, for the 
reason that the lower evaluation of 0 percent did not result 
in a reduction of compensation payments being made at that 
time.  At the time of the November 2004 decision to reduce 
the disability rating for bilateral hearing loss, the veteran 
was service-connected for PTSD, evaluated as 30 percent 
disabling, and tinnitus, evaluated as 10 percent disabling.  
Upon application of VA's combined ratings table (see 38 
C.F.R. § 4.25) for purposes of determining schedular 
compensation ratings, the ratings of 30 percent for PTSD, 10 
percent for tinnitus, and 10 percent for bilateral hearing 
loss would combine to ultimately result in a 40 percent 
disability rating.  See 38 C.F.R. § 4.25 (& Table I).  That 
40 percent combined rating did not change, however, upon the 
reduction of the bilateral hearing loss rating from 10 
percent to 0 percent.  Thus, the veteran's combined rating 
for compensation purposes, nor his actual monetary benefit 
payment, was reduced by the decision to assign the lower 
rating of 0 percent for bilateral hearing loss.  As such, it 
was not improper for the RO to have retroactively reduced the 
rating for the veteran's bilateral hearing loss in November 
2004, without having first complied with such procedures as 
providing proper notification of the proposal to reduce the 
disability rating and giving the veteran the opportunity to 
submit evidence.  

The Board therefore finds that the RO correctly reduced the 
schedular rating assigned to the veteran's bilateral hearing 
loss to 0 percent under 38 C.F.R. §§ 3.105(e) and 3.344(c), 
and that, accordingly, restoration of the 10 percent rating 
that had been in effect from March 9, 2001 to July 28, 2004 
is not warranted.  The Board also finds that there is 
currently no basis for a higher schedular rating for the 
veteran's service-connected bilateral hearing loss under any 
code of the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), whether or not the veteran raised them.  For 
example, the Board finds that consideration of a higher 
rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1) is not warranted.  While the Board does not have 
the authority to assign an extraschedular rating in the first 
instance, there is, in any case, no basis for the Board to 
refer the case to designated VA officials for consideration 
of an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 
337 (1996).  There is no objective evidence, or statement 
from the veteran, to the effect that his hearing loss 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment (he is not employed at this time) or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  Therefore, the degree to which the veteran's 
hearing loss impairs him industrially has been adequately 
contemplated in the percentage schedular evaluation assigned 
for that disability (see 38 C.F.R. §§ 3.321(a), 4.1), and 
referral of the case for consideration of an extraschedular 
evaluation is not warranted.  In short, the Board finds no 
basis upon which to assign a higher disability evaluation.

The Board finds that the preponderance of the evidence is 
against the claim for a compensable rating for bilateral 
hearing loss.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Merits of the Claim for a Higher Rating for PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2004).  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment from PTSD under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in 
Diagnostic Code 9411.  Instead, VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self and others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

At the outset, the Board notes that Global Assessment of 
Functioning (GAF) is a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health-illness."  DSM-IV, p.32.  GAF 
scores ranging from 51 to 60, for example, reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The record shows variance in the veteran's assigned GAF 
score, from 60 (the highest end of the range indicating 
moderate disability) to 50 (the highest end of the range 
indicating serious disability).  For example, VA examiners 
assigned a GAF score of 50 in July 1999 and August 2004, with 
a higher score of 55-60 in the intervening period (by a VA 
examiner in March 2001).  In other words, the scores do not 
show much variability throughout the appeal period, which 
reflects that the veteran's PTSD has remained relatively 
static.  Thus, a single evaluation, rather than "staged 
ratings" as will be noted herein below, is proper from the 
effective date of service connection.  In any event, the 
Board notes that a disability rating depends on evaluation of 
all the evidence, and an examiner's classification of the 
level of a psychiatric impairment, by words or by a GAF 
score, is to be considered but is not determinative of the 
percentage disability rating to be assigned.  38 C.F.R. § 
4.126.

The veteran's PTSD has been rated 30 percent under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, ever since the effective date 
of service connection in February 1999.  After reviewing the 
complete record, the Board finds that the evidence supports 
the assignment of a 70 percent schedular rating.   

The pertinent records include VA examination reports of July 
1999, March 2001, and August 2004, as well as VA outpatient 
treatment records.  Since the effective date of service 
connection, such evidence reflects that the veteran's PTSD 
symptoms have affected his everyday life and his ability to 
function to a degree that more nearly approximates the 
schedular criteria for a 70 percent rating under Code 9411.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  That is, 
the evidence shows that his psychiatric symptomatology was of 
such extent, severity, depth, and persistence as to have been 
productive of occupational and social impairment, with 
deficiencies in most areas and an inability to establish and 
maintain effective relationships, thus warranting a 70 
percent schedular rating under Code 9411 since the effective 
date of service connection.  

The clinical evidence from VA examinations and outpatient 
treatment demonstrates the following about the veteran in 
relation to his PTSD:  he maintains one friendship beyond his 
family (a Vietnam buddy); he has sleep impairment; he is 
oriented but has anxiety and a depressed mood; his speech is 
adequate but not spontaneous and he gives halting responses; 
he has chronic depression for which he takes medication and 
episodes of anger; he reports passing thoughts of suicide but 
without plans (on the latest VA examination he acknowledged 
suicidal ideation twice a month); he avoids crowds and has 
lost interest in previously pleasurable activities; he is 
unable to concentrate; he isolates himself, staying at home 
most of the time except for an occasional trip to the store, 
weekly attendance at church, and visits to see his son; and 
he is unemployable due to both mental disability and physical 
disability (of which there are many).  It is further noted 
that the VA examiner in March 2001 found that the veteran was 
capable of maintaining a low stress job except for his 
physical impairments.  In sum, the severity of the veteran's 
PTSD is such that a 70 percent schedular rating is warranted.  

The Board finds, however, that the record overall reflects 
few, if any, symptoms of PSTD that typify a 100 percent 
disability under the rating criteria.  For instance, there is 
little or no objective evidence of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  The medical 
record does not show that any of the foregoing symptoms, or 
any other symptoms of the same type and degree, is clinically 
present.  Although the evidence clearly demonstrates that the 
veteran has significant social and occupational impairment 
attributable to PTSD since the effective date of service 
connection, his overall symptomatology is not consistent with 
the criteria for a 100 percent disability rating under 
Diagnostic Code 9411.  

As this is an initial rating case, the Board has taken into 
consideration "staged ratings" for various periods of time 
since service connection was established.  Fenderson v. West, 
12 Vet. App. 119 (1999).  However, the Board finds that the 
evidence shows that the veteran's PTSD has been 70 percent 
disabling from the effective date of service connection in 
February 1999.    

IV.  Merits of the Claim for an Earlier Effective Date

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400, 
(b)(2) (2004).  

The veteran was separated from active duty in February 1970.  
The claims file shows his initial claim for disability 
compensation was received by the RO in February 1970, 
relevant to a parasitic infection.  The veteran next filed a 
claim for disability compensation in January 1989, relevant 
to "depression."  Thereafter, he filed a claim for 
disability compensation on February 11, 1999, relevant to 
"PTSD."  The file discloses no earlier formal or informal 
claim for this particular benefit.  See 38 U.S.C.A. § 5101; 
38 C.F.R. §§ 3.151, 3.155; Crawford v. Brown, 5 Vet. App. 33 
(1993).  Thus, the effective date cannot be the day following 
separation from active service or within one year after 
separation from service.  The effective date in this case 
will be the date of receipt of claim or date entitlement 
arose, whichever is later.  

After a careful review of the record, the Board finds that 
the RO properly assigned February 11, 1999, as the effective 
date of service connection for PTSD.  While the date 
entitlement arose may have been prior to February 1999, as 
shown by VA treatment records received in connection with the 
February 1999 claim, in this case the law clearly provides 
that the effective date is the date of receipt of claim, 
because that date comes later than the date entitlement 
arose.  

The veteran specifically contends that he is entitled to an 
effective date retroactive to 1989, when PTSD became a 
problem for him and he sought treatment at the VA.  The 
claims file does show that in January 1989 he filed a claim 
for service connection for "depression."  At that time, 
however, the veteran did not express an intent to file a 
claim of service connection for "PTSD."  In the ensuing 
rating decision in September 1989, the RO denied service 
connection for depression, based in part on a May 1989 VA 
examination report that reflected a diagnosis of generalized 
anxiety disorder.  The veteran was notified of that decision 
in October 1989, and did not appeal.  Thus, such decision is 
considered final.  38 U.S.C.A. §§ 5108, 7105.  In any case, 
the claim received from the veteran on February 11, 1999 is 
considered the initial claim for service connection for PTSD, 
and not a claim to reopen a previously denied claim for such.

The Board concludes that because the veteran submitted a 
claim for service connection for PTSD more than a year after 
discharge from service, and because the receipt of his claim 
was after the date entitlement arose, the proper effective 
date of the grant of service connection for PTSD is the date 
of receipt of his claim.  See 38 C.F.R. § 3.400(b)(2)(i).  
The probative evidence of record demonstrates that his claim 
was initially received by the RO on February 11, 1999.  
Accordingly, an effective date prior to the February 11, 1999 
date assigned by the RO in the October 1999 rating decision 
is not in order, and the veteran's claim must be denied.

The Board acknowledges the representative's argument in July 
2005 to the effect that the veteran suffered symptoms in 1989 
that experts now recognize to be indicative of PTSD.  The 
representative stated that it was "reasonable to assume" 
that in 1989 the veteran did not know to file specifically 
for PTSD and that the VA examiner at that time did not know 
to test for possible PTSD rather than general anxiety 
(because PTSD was "still a relatively new accepted disorder 
by VA").  The representative argued that, since 1989, the 
veteran has been seeking disability compensation for the same 
problem.  

The veteran's May 1989 diagnosis of generalized anxiety 
disorder was rendered by a competent VA medical professional 
- a medical doctor - and there is nothing to suggest 
otherwise.  Copies of VA outpatient records dated in 1989, 
which were received from the veteran in connection with his 
earlier effective date claim, show that he was indeed 
assessed with PTSD in October 1989, which is after the rating 
decision denying him service connection for depression.  
Nevertheless, he did not file a claim specifically for PTSD 
at that point, nor did he express his disagreement with the 
September 1989 rating decision relevant to depression, 
alleging that such was part and parcel of his PTSD.  Even in 
connection with the instant appeal, the veteran has not made 
specific allegations of clear and unmistakable error in that 
prior final rating decision, on the ground that VA failed to 
recognize a certain claim for benefits.  

The Board notes that, although any communication or action 
indicating an intent to apply for one or more benefits 
administered by VA "may be considered an informal claim," 
(see 38 C.F.R. § 3.155(a)), even an informal claim for VA 
benefits must identify the benefit sought.  Brannon v. West, 
12 Vet. App. 32, 35 (1998).  While the veteran's submissions 
must be interpreted broadly, the Court in Brannon noted that 
the Board is not required to conjure up issues that were not 
raised by the appellant.  While an appellant must have 
asserted the claim expressly or impliedly (see Isenbart v. 
Brown, 7 Vet. App. 537, 540-541 (1995)), the Court has 
further held that VA is not held to a standard of 
prognostication when determining what issues are presented.  
See Talbert v. Brown, 7 Vet. App. 352, 356- 57; Allin v. 
Brown, 6 Vet. App. 207, 213 (1994) ("[t]here must be some 
indication . . . that [a claimant] wishes to raise a 
particular issue . . . . The indication need not be express 
or highly detailed; it must only reasonably raise the 
issue".)  While these cases involve the Board, not an RO, it 
is clear that the reasoning employed by the Court applies to 
all levels within VA.  Cf. EF v. Derwinski, 1 Vet. App. 324, 
326 (1991).

In short, the Board finds that the veteran's argument is 
without merit.  In connection with his 1989 claim for service 
connection for a psychiatric disorder, he was afforded a VA 
examination, which did not result in a diagnosis of PTSD.  It 
appears from a review of the record that PTSD was diagnosed 
later by VA, after the September 1989 rating decision.  There 
was and is no obligation on the part of VA to infer a claim 
of service connection for PTSD in retrospect, i.e., prior to 
February 11, 1999.  It was incumbent on the veteran in this 
case, prior to February 11, 1999, to identify the benefit 
(i.e., disability compensation for PTSD) sought, if not in so 
many words then at least to such degree that RO personnel 
could reasonably conclude that a claim existed.  The Board 
finds that he had not done so prior to February 1999.  VA has 
a duty to develop fully and sympathetically a veteran's claim 
to its optimum, and VA is required to determine all potential 
claims raised by the evidence, applying all relevant laws and 
regulations.  Moody v. Principi, 360 F.3d 1306 (Fed.Cir. 
2004); Szemraj v. Principi, 357 F.3d 1370 (Fed.Cir. 2004); 
Bingham v. Principi, 18 Vet. App. 470 (2004); see also 
Roberson v. Principi, 251 F.3d 1378 (Fed.Cir. 2001).  Where 
such a review "reasonably reveals that the claimant is 
seeking a particular benefit, the Board is required to 
adjudicate the issue of the claimant's entitlement to such a 
benefit or, if appropriate, to remand the issue to the RO for 
development and adjudication of the issue." Suttmann v. 
Brown, 5 Vet. App. 127, 132 (1993).  As noted, the Board in 
this case finds that the claim of service connection for 
"depression" does not necessarily lead one to a reasonable 
conclusion that a claim of service connection for PTSD was 
likewise being sought.  See Bonner v. Nicholson, No.02-742 
(U.S. Vet. App. June 17, 2005) (holding that the evidence did 
not support the appellant's assertion that she was entitled 
to an earlier effective date pursuant to 38 C.F.R. § 3.313 on 
the basis that her original claim for the cause of the 
veteran's death due to "cancer" necessarily included a 
claim for non-Hodgkin's lymphoma).   


ORDER

Entitlement to restoration of a 10 percent disability rating 
for bilateral hearing loss is denied.

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.  

An initial rating of 70 percent for PTSD is granted.  

An effective date prior to February 11, 1999, for the grant 
of service connection for PTSD, is denied.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


